DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15, 17, 25, 26 and 28 are objected to because of the following informalities: 
Claim 15 recites the limitation “and/or display unit”.  The claim language should read “and/or a display unit”.  
Claim 17 recites the limitation “for transmitting information”.  The claim language should read “for communicating the information”.  
Claim 17 recites the limitation “control and/or display unit”.  The claim language should read “control and/or the display unit”.  
Claim 25 recites the limitation “the sensor supplying information about”.  The claim language should read “the sensor supplying the information about”.  
Claim 25 recites the limitation “to provide information about”.  The claim language should read “to provide the information about”.  
Claim 26 recites the limitation “the sensor supplying information about”.  The claim language should read “the sensor supplying the information about”.  
Claim 28 recites the limitation “unit and/or display unit only”.  The claim language should read “unit and/or the display unit only”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites the limitation "which the deviation of the information".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of the present examination, “a deviation” is assumed to have been intended.
  
Claim 26 recites the limitation "which the deviation of the information".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of the present examination, “which a deviation of the information” is assumed to have been intended.  Claims 27 and 28 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 15, 21 - 22, and 25 - 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammer et al. (US 2013/0238145 A1), hereinafter Hammer et al.

	Regarding Claim 15, A system for a spatially resolved determination of at least one physical or chemical process variable of a flowable medium arranged in a container in an automation system, comprising: (Hammer et al.: Para. [0019]; The present invention relates to a sensor module, and a sensor system including such a sensor module, for monitoring a plurality of parameters of a substance. The substance may be a liquid, a gas, or a solid, particularly a flexible powdered or granulated solid, etc. The sensor module includes a plurality of sensors for measuring a variety of parameters of the substance, and preferably a processor for processing data received from the sensors It is a particular feature of the present invention that the sensor module further includes an internal controller for controlling the sensor module, either according to a pre-programmed set of instructions or utilizing detected data from the sensors or processed data from the processor for controlling the sensor module. For example, the internal controller may control the duration and location of operation of the various sensors in the module, and/or 
	a sensor that is movable in the medium and/or in the container, wherein the sensor is configured to ascertain information about the at least one process variable; (Hammer et al.: Fig. 3, sensor (66) and sensor (68), Para. [0067]; Electric circuit (64) is coupled to power source (70), and includes a memory device (65) for storing the data collected by sensors (66) and (68), and other optional sensors.  Electric circuit (64) includes a controller (69) for controlling the operation of the module and an optional separate processing unit (67) for processing the data received from the sensors. It is a particular feature of the present invention that controller (69) controls the operation of sensors (66) and (68), processing unit (67), and a means for moving the sensor module.).  
	a position determination unit configured to supply information about a current position of the sensor relative to the medium and/or to the container; and (Hammer et al.: Figure 3, controller (69), Para. [0035]; Sensor module (22) further includes a controller, shown in detail in FIG. 3, for controlling movement and operation of sensor module (22).  The controller controls the operation of the sensors, for example, the kind and the frequency of measurements taken by each sensor.  In addition, the controller controls the means for moving the sensor module, thereby setting the desired position of the sensor module, and the location in the tank (10) from which the measurements are taken.  It will be appreciated that in order to permit sensor module (22) to control its own movement, motor (26) must be coupled to the controller of sensor module (22).).
	a data transmission unit configured to collect the information about the respective current position of the sensor and the corresponding information supplied by the sensor about the at least one process variable and/or to communicate the information to an external control unit and/or display unit. (Hammer et al.: Fig. 3, transceiver (72), Para. [0067]; Transceiver (72), which includes an antenna (73), is coupled to electric circuit (64) and allows for transmitting data, received from sensors (66) and (68), to a remote location or to an external control unit mounted on the tank or the reservoir, as described above.). 

	Regarding Claim 21, The system according to claim 15, wherein the sensor is assigned a memory unit in which the information about the current position of the sensor and the corresponding information about the at least one process variable provided by the sensor is temporarily stored. (Hammer et al.: Para. [0067]; Electric circuit 64 is coupled to power source 70, and includes a memory device 65 for storing the data collected by sensors 66 and 68, and other optional sensors. Electric circuit 64 includes a controller 69 for controlling the operation of the module and an optional separate processing unit 67 for processing the data received from the sensors. It is a particular feature of the present invention that controller 69 controls the operation of sensors 66 and 68, processing unit 67, and the means for moving the sensor module. Transceiver 72, which includes an antenna 73, is coupled to electric circuit 64 and allows for transmitting data, received from sensors 66 and 68, to a remote location or to an external control unit mounted on the tank or the reservoir, as described above. In addition, transceiver 72 allows the external control unit to remotely control the operation of sensor module 60, as required.).
  
	Regarding Claim 22, The method according to claim 15, wherein the position determination unit is configured to provide and/or store the position of the sensor within the medium and/or the container at least at points in time when the sensor provides the information about the at least one process variable. (Hammer et al.: Para. [0038]; Sensor module 22 may be configured to measure the liquid level 13a inside tank 10. It will be appreciated that determining liquid level 13a can be carried out by using any known method, for example, by detecting the presence of liquid inside tank 10 while lifting sensor module 22 from the bottom of tank 10, upwardly. Once sensor module 22 passes liquid level 13a, the liquid sensor does not detect the presence of liquid 13, and the position of sensor module 22, at that point, can be calculated from encoder 28. Alternatively, determining liquid level 13a can be carried out by detecting the presence of liquid inside tank 10 while lowering sensor module 22 from the top of tank 10, downwardly. As sensor module 22 passes liquid level 13a, the liquid sensor detects the presence of liquid 13, and the position of sensor module 22, at that point, can be calculated from encoder 28. Detecting the presence of liquid 13 can be carried out by sensing pressure, conductivity, pH of the liquid, or any other parameter. Since these parameters, when measured inside liquid 13, are different than when measured outside liquid 13, sensor module 22 receives an indication when passing liquid level 13a, and the measured parameter changes.).

	Regarding Claim 25, A method for a spatially resolved determination of at least one physical or chemical process variable of a flowable medium arranged in a container in an automation system, the method comprising: (Preamble directed towards intended use, does not further limit the claim, see MPEP 2111.02).
	providing a system for the spatially resolved determination of the at least one physical or chemical process variable, the system comprising: (Hammer et al.: Para. [0019]; The present invention relates to a sensor module, and a sensor system including such a sensor 
	a sensor that is movable in the medium and/or in the container, wherein the sensor is configured to ascertain information about the at least one process variable; (Hammer et al.: Fig. 3, sensor (66) and sensor (68), Para. [0067]; Electric circuit (64) is coupled to power source (70), and includes a memory device (65) for storing the data collected by sensors (66) and (68), and other optional sensors.  Electric circuit (64) includes a controller (69) for controlling the operation of the module and an optional separate processing unit (67) for processing the data received from the sensors. It is a particular feature of the present invention that controller (69) controls the operation of sensors (66) and (68), processing unit (67), and a means for moving the sensor module.).  
	a position determination unit configured to supply information about a current position of the sensor relative to the medium and/or to the container; and (Hammer et al.: Figure 3, controller (69), Para. [0035]; Sensor module (22) further includes a controller, shown in detail in FIG. 3, for controlling movement and operation of sensor module (22).  The 
	a data transmission unit configured to collect the information about the current position of the sensor and the corresponding information supplied by the sensor about the at least one process variable and/or to communicate the information to an external control unit and/or display unit; (Hammer et al.: Fig. 3, transceiver (72), Para. [0067]; Transceiver (72), which includes an antenna (73), is coupled to electric circuit (64) and allows for transmitting data, received from sensors (66) and (68), to a remote location or to an external control unit mounted on the tank or the reservoir, as described above.).
	during a commissioning phase of the automation system, the sensor suppling information about the at least one process variable from a plurality of positions within the container and/or the medium; (Hammer et al.: Para. [0047]; During the initialization process of sensor system (20), initialization data from sensor module (22) may be sent to external control unit (30). The initialization data includes data related to the sensors integrated in sensor module (22), for example, the number and kinds of sensors. The initialization data may include reference parameters for each sensor for comparison with the measured parameters, for example, the data output from the various sensors in sensor module (22), when positioned outside of the substance being monitored. These parameters' reference data can be stored in sensor module (22) and/or in external control unit (30) and can be used to compare with parameter data output from these 
	using the information about the at least one process variable to determine a plurality of relevant positions with which the deviation of the information about the at least one process variable exceeds a predefined threshold value; and (Hammer et al.: Para. [0047]; During the initialization process of sensor system (20), initialization data from sensor module (22) may be sent to external control unit (30). The initialization data includes data related to the sensors integrated in sensor module (22), for example, the number and kinds of sensors. The initialization data may include reference parameters for each sensor for comparison with the measured parameters, for example, the data output from the various sensors in sensor module (22), when positioned outside of the substance being monitored. These parameters' reference data can be stored in sensor module (22) and/or in external control unit (30) and can be used to compare with parameter data output from these sensors when positioned within the substance in different positions along the height of tank (10). In addition, the initialization data may include identification data of the sensor module, such as a serial number, allowing external control unit (30) to send the data, received from sensor module (22), along with the identification data, to a remote location. This is particularly important when the remote location receives data from more than one sensor module.).
	in a subsequent operating phase, the sensor moving between the relevant positions in order to provide information about the at least one process variable. (Hammer et al.: 

Regarding Claim 26, A method for a spatially resolved determination of at least one physical or chemical process variable of a flowable medium arranged in a container in an automation system, the method comprising: (Hammer et al.: Para. [0019]; The present invention relates to a sensor module, and a sensor system including such a sensor module, for monitoring a plurality of parameters of a substance. The substance may be a liquid, a gas, or a solid, particularly a flexible powdered or granulated solid, etc. The sensor module includes a plurality of sensors for measuring a variety of parameters of the substance, and preferably a processor for processing data received from the sensors It is a particular feature of the present invention that the sensor module further includes an internal controller for controlling the sensor module, either according to a pre-programmed set of instructions or utilizing detected data from the sensors or processed data from the processor for controlling the sensor module. For example, the internal controller may control the duration and location of operation of the various sensors in the module, and/or the power consumption of the sensor module, etc. Preferably, the controller is capable of self-learning.).
providing a system for the spatially resolved determination of the at least one physical or chemical process variable, the system comprising: (Hammer et al.: Para. [0019]; The present invention relates to a sensor module, and a sensor system including such a sensor module, for monitoring a plurality of parameters of a substance. The substance may be a liquid, a gas, or a solid, particularly a flexible powdered or granulated solid, etc. The sensor module includes a plurality of sensors for measuring a variety of parameters of the substance, and preferably a processor for processing data received from the sensors It is a particular feature of the present invention that the sensor module further includes an internal controller for controlling the sensor module, either according to a pre-programmed set of instructions or utilizing detected data from the sensors or processed data from the processor for controlling the sensor module. For example, the internal controller may control the duration and location of operation of the various sensors in the module, and/or the power consumption of the sensor module, etc. Preferably, the controller is capable of self-learning.).
a sensor that is movable in the medium and/or in the container, wherein the sensor is configured to ascertain information about the at least one process variable; (Hammer et al.: Fig. 3, sensor (66) and sensor (68), Para. [0067]; Electric circuit (64) is coupled to power source (70), and includes a memory device (65) for storing the data collected by sensors (66) and (68), and other optional sensors.  Electric circuit (64) includes a controller (69) for controlling the operation of the module and an optional separate processing unit (67) for processing the data received from the sensors. It is a particular feature of the present invention that controller (69) controls the operation of sensors (66) and (68), processing unit (67), and a means for moving the sensor module.).  
a position determination unit configured to supply information about a current position of the sensor relative to the medium and/or to the container; and (Hammer et al.: Figure 3, controller (69), Para. [0035]; Sensor module (22) further includes a controller, shown in detail in FIG. 3, for controlling movement and operation of sensor module (22).  The controller controls the operation of the sensors, for example, the kind and the frequency of measurements taken by each sensor.  In addition, the controller controls the means for moving the sensor module, thereby setting the desired position of the sensor module, and the location in the tank (10) from which the measurements are taken.  It will be appreciated that in order to permit sensor module (22) to control its own movement, motor (26) must be coupled to the controller of sensor module (22).).
a data transmission unit configured to collect the information about the current position of the sensor and the corresponding information supplied by the sensor about the at least one process variable and/or to communicate the information to an external control unit and/or display unit; (Hammer et al.: Fig. 3, transceiver (72), Para. [0067]; Transceiver (72), which includes an antenna (73), is coupled to electric circuit (64) and allows for transmitting data, received from sensors (66) and (68), to a remote location or to an external control unit mounted on the tank or the reservoir, as described above.).
during a commissioning phase of the automation system, the sensor suppling information about the at least one process variable from a plurality of positions within the container and/or the medium; (Hammer et al.: Para. [0047]; During the initialization process of sensor system (20), initialization data from sensor module (22) may be sent to external control unit (30). The initialization data includes data related to the sensors integrated in sensor module (22), for example, the number and kinds of sensors. The initialization data may include reference 
using the information about the at least one process variable to determine a plurality of relevant positions with which the deviation of the information about the at least one process variable exceeds a predefined threshold value; and (Hammer et al.: Para. [0047]; During the initialization process of sensor system (20), initialization data from sensor module (22) may be sent to external control unit (30). The initialization data includes data related to the sensors integrated in sensor module (22), for example, the number and kinds of sensors. The initialization data may include reference parameters for each sensor for comparison with the measured parameters, for example, the data output from the various sensors in sensor module (22), when positioned outside of the substance being monitored. These parameters' reference data can be stored in sensor module (22) and/or in external control unit (30) and can be used to compare with parameter data output from these sensors when positioned within the substance in different positions along the height of tank (10). In addition, the initialization data may include identification data of the sensor module, such as a serial number, allowing external control unit (30) to send the data, received from sensor module (22), along with the identification data, to a 
before a start of an operating phase, permanently installing at the relevant positions sensors for determining the at least one process variable, such sensors providing information about the at least one process variable in the operating phase. (Hammer et al.: Para. [0069]; Sensors 90 and 92 can be used to calibrate the sensors on the sensor module, by obtaining measurements and comparing the results with measurements taken by similar sensors mounted on the sensor module, for example by comparing the results of the temperature sensor on the external controller unit 80 with the results of the temperature sensor on the sensor module. It will be appreciated that, in order to ensure accurate calibration, pressure sensor 90 and temperature sensor 92 should preferably be mounted in close proximity to the sensor module. Thus, according to the illustrated embodiment, the calibration process is carried out when the sensor module is elevated to the upmost position next to external control unit 80. It will be further appreciated that the external control unit may be provided with software for controlling the calibration process, or other functions of the sensor system.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al.

 The system according to claim 15, wherein the sensor is assigned a drive unit designed such that the sensor moves relative to the medium and/or relative to the container to different positions or that the sensor is movable relative to the medium and/or to the container.  Claim 16 does not affirmatively recite a drive unit as a limitation of the claimed system.  Accordingly, the recitation of claim 16 is regarded merely as an intended use of the system that fails to patentably distinguish the structure of the system of claim 15 from the prior art.  Claim 16 therefore lacks patentable weight.  Nonetheless, the examiner notes that Hammer et al. does teach the subject matter of claim 16.  (Hammer et al.: Para. [0076 – 0077]; FIG. 7 is a perspective view of a sensor system (120) constructed and operative in accordance with another embodiment of the present invention. According to this embodiment, a sensor module (122) moves up and down inside a sleeve (124) disposed inside a tank, particularly for use with solids inside a liquid, for example, a seaweed growing tank, or in a waste purification tank. Sleeve (124) serves as a channel inside the substance, so as to allow sensor module (122) to freely move up and down inside the tank, without becoming entangled in the material in the tank and permitting rinsing of the cable and the sensor module through the sleeve.  Sensor system (120) further includes a pulley (126) coupled to a motor (128), for moving sensor module (122) up and down by means of a cable (130). In addition, a mounting rod (132) is provided, for mounting sensor system (120) to a side wall of a tank or a reservoir. Preferably, sensor system (120) further includes an external control unit (134) for controlling the operation of sensor system (120) together with the internal controller inside sensor module (122), for processing the data received from sensor module (122), and for transmitting the processed data to a remote location. External control unit (134) may be mounted on mounting rod (132) or on any other 

It would have been obvious before the effective filing data of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hammer et al.’s arrangement such that the sensor is assigned a drive unit designed such that the sensor moves relative to the medium and/or relative to the container to different positions or that the sensor is movable relative to the medium and/or to the container because Hammer et al. incorporates an additional axis to allow for the movement of the sensor throughout the medium and/or container. (Hammer et al.: Para. [0020]; The sensor module is coupled to a means for moving the sensor module vertically and/or horizontally.  For example, the sensor module can be arranged to travel along one or more vertical or horizontal cables (preferably non-conductive, as by means of a mechanical system, such as a pulley with a motor.  In this way, for example, when the sensor module is used inside a liquid tank, various parameters can be measured at different depths inside the tank, or at different locations along the tank in the horizontal plane.). 
 
Claim 20 recites The system according to claim 16, wherein the drive unit is assigned a control program designed such that the sensor controls different positions relative to the medium and/or to the container.  As discussed above, claim 16 does not affirmatively recite a drive unit as a limitation of the claimed system.  Accordingly, the recitation of claim 16 is regarded merely as an intended use of the system that fails to patentably distinguish the structure of the system of claim 15 from the prior art.  Claim 16 therefore lacks patentable weight.  Because claim 20 also relates to the drive unit, claim 20 lacks patentable weight for the same Hammer et al.: Para. [0019]; The present invention relates to a sensor module, and a sensor system including such a sensor module, for monitoring a plurality of parameters of a substance. The substance may be a liquid, a gas, or a solid, particularly a flexible powdered or granulated solid, etc. The sensor module includes a plurality of sensors for measuring a variety of parameters of the substance, and preferably a processor for processing data received from the sensors It is a particular feature of the present invention that the sensor module further includes an internal controller for controlling the sensor module, either according to a pre-programmed set of instructions or utilizing detected data from the sensors or processed data from the processor for controlling the sensor module. For example, the internal controller may control the duration and location of operation of the various sensors in the module, and/or the power consumption of the sensor module, etc. Preferably, the controller is capable of self-learning.).  In this embodiment of Hammer et al.’s invention the sensor module controls the alternative positions possible within the container and/or medium for measuring and communicating data.

Claims 17 - 19, 23, and 27 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al., in view of Discenzo (US 8,615,374 B1), hereinafter Discenzo.

	Claim 17 recites The system according to claim 16, wherein the drive unit is designed such that energy required for changing the position and/or for transmitting information to the external control and/or display unit is generated from the medium and/or from a process to which the medium in the container is subjected.  As discussed above, claim 16 The system according to claim 16, wherein the drive unit is designed such that energy required for changing the position and/or for transmitting information to the external control and/or display unit is generated from the medium and/or from a process to which the medium in the container is subjected. (Discenzo: Col. 13, lines 27 – 52; An example self-contained, in situ wireless sensor system capable of sensing and analyzing multiple fluid parameters and wirelessly communicating raw data and/or analysis results is shown in FIG. 6 at (610). The sensor module may be packaged as a sensing module similar to commercial sensors available today. Alternatively, the sensor architecture may be packaged in a device currently installed on machinery such as a filter. An example of a sensor embedded in an oil filter is shown in FIG. 6 at (612) and (614) respectively.  Turning back to FIG. 5, sensor power may be provided by wired power connections, embedded stored power (e.g., batteries, capacitors, micro-fuel cells), or self-powered by extracting power from the environment or any combination of one or more of the previous powering methods. For example, power for the sensor may be provided by one or more of converting vibration to power (e.g., using a piezo-electric cantilever beam that vibrates from a vibrating environment), photovoltaic cells, thermal gradient (e.g., thermoelectric devices), fluid flow (e.g., rotating micro generator with a paddle), changing magnetic field and a induction coil, or through movement of a magnet in a coil (e.g., turbulence induced movement), converting process fluid to energy, or other known 

	Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have combined Hammer et al.’s sensor drive unit with Discenzo’s sensor charging directed from the medium or process because Discenzo utilizes an intelligent sensor to provide in-situ measurements of a process. (Discenzo: Col. 6, lines 59 – 67; The architecture 100 can include a sensor operation module 102 that can be communicatively coupled to a sensor module 104 via an interface 106 to provide a modular and configurable sensor that can implement real-time in situ measurements related to a particular environment. The sensor module 104 can include a sensor component (not shown) that allows a particular parameter within the environment to be monitored and/or detected.).  The examiner emphasizes that Hammer et al.’s embodiments consist of a sensor module monitoring a plurality of process parameters within a substance (Hammer et al., e.g., Para. [0019]), and that Discenzo’s embodiments consist of multiple sensor modules by a single or multiple sensors configured to conduct sensor operations within a substance. (Discenzo, e.g., Col. 8, lines 12 – 32).

	Regarding Claim 18, Hammer et al., in view of Discenzo discloses The system according to claim 17, further comprising: an energy source with limited capacity or a chargeable energy source for supplying power to the system or components of the system provided in the container.  (Hammer et al.: Fig. 3, Para. [0065 – 0066]; A power source (70), mounted inside second portion (62b), is preferably a high capacity rechargeable cell having a cell double protection and charge control ICS with double temperature monitoring for precluding 

Claim 19 recites The system according to claim 18, wherein the energy source with limited capacity or the chargeable energy source for energy supply is assigned to the external control and/or display unit.   Claim 19 does not affirmatively recite any further structural/functional limitations of the claimed system.  Accordingly, the recitation of claim 19 is regarded merely as an intended use of the system that fails to patentably distinguish the structure of the system of claim 18 from the prior art.  Claim 19 therefore lacks patentable weight.  Nonetheless, the examiner notes that Discenzo does teach the subject matter of claim 19.  The system according to claim 18, wherein the energy source with limited capacity or the chargeable energy source for energy supply is assigned to the external control and/or display unit. (Discenzo: Col 24, lines 11 – 35; The system (1400) can include an adaptive harvesting module (1402) that can harvest energy from an environment (1404). The adaptive energy harvesting module (1404) can include a control (1406) (e.g., power control, energy management, etc.), an energy converter (1408), an energy harvesting transducer (1410), an actuator (1412), a storage (1414) (e.g., an energy storage, a secondary storage, etc.), and a 

Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have combined Hammer et al.’s sensor parameters with Discenzo’s external control unit.  (Discenzo: Col. 27, lines 58 – 62; Multiple intelligent components may also exist in connection with the core modules (e.g., internally, externally, and/or any combination thereof) and may exchange information and collaborate in analysis, training, action planning, and control.).  The examiner emphasizes that Hammer et al.’s specifically cites a controller that is utilized to determine when a device requires charge external to the sensors (Hammer et al., e.g., Para. [0067]), and that Discenzo’s cites connections of intelligent components with that of core modules, taken to mean that the charging of the sensor 

	Regarding Claim 23, Hammer et al. and Discenzo as applied to Claim 15 is not relied upon as explicitly disclosing: The system according to claim 15, wherein the sensor is assigned a gyroscope for determining the position of the sensor.  However, Discenzo further discloses: The system according to claim 15, wherein the sensor is assigned a gyroscope for determining the position of the sensor. (Discenzo: Col 11, line 41 – Col 12, line 11; The sensor component (402) may include a capability for stimulating the sensor element and/or the environment. For example, the sensor component (402) could include an electro-chemical sensor element that is stimulated with a sinusoidal voltage or triangular waveform signal. The resultant signal response from the electro-chemical sensor element will be the reduction-oxidation response of the material or fluid in the vicinity of the sensor elements. Similarly, the sensor component (402) could be a MEMs actuator whose response is dependent on the fluid density or viscosity. By actuating the MEMs structure and recording the time response an estimate of fluid viscosity may be determined. In another instance, based on the modular design of the architecture (400), the sensor module comprised of (104) and (402) can house a sensor to provide measurements for a fluid, a gas, a solid, and/or any combination thereof. Moreover, the sensor component (402) can be a multi-element sensor (discussed infra) that can collect data related to a plurality of parameters. It is to be appreciated that the modular architecture associated with the sensor module 104 allows any suitable sensor device to be utilized, wherein such sensor device can be specifically tailored to a parameter to measure and/or a particular environment. In one example, PC communications software can be part of the system for design, configuration, setup, 
  
	 Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have combined Hammer et al.’s sensor parameters with Discenzo’s MEMs technology because Discenzo is able to provide for precise and critical process parameter measurements within a process.  (Discenzo: Col. 12, lines 24 – 30; Each sensor element is designed and is operated to measure one or more process or machinery parameters.  Each sensor element (508) may be comprised of one or more sensor electrodes (510) and/or MEMs devices.  The sensor electrode and MEMs device design, material, and operation is specified to permit operation in the process environment and provide the desired 

Regarding Claim 27, Hammer et al. as applied to Claim 26 is not relied upon as explicitly disclosing: The method according to claim 26, further comprising: during the operating phase, in addition to the permanently installed sensors, adding an additional sensor to the medium or to the process and configuring the additional sensor to be moved to different positions in the medium or in the process, wherein the moving additional sensor controls successive positions in a vicinity of the permanently installed sensors and provides information about the at least one process variable; and generating an error message if the deviation of the information about the at least one process variable provided by the permanently installed sensors and by the moving additional sensor is outside a predetermined tolerance range.

However, Discenzo further discloses: The method according to claim 26, further comprising: (Preamble directed towards intended use, does not further limit the claim, see MPEP 2111.02).
during the operating phase, in addition to the permanently installed sensors, adding an additional sensor to the medium or to the process and configuring the additional sensor to be moved to different positions in the medium or in the process, wherein the moving additional sensor controls successive positions in a vicinity of the permanently installed sensors and provides information about the at least one process variable; and (Discenzo, Col. 20, lines 39 – 62; Turning briefly to FIG. 10, it is to be appreciated that the different modules in the modular system may exchange information and data via a wired link (e.g., backplane or wired link) and/or the modules may also exchange information using a wired sensor network link (e.g., Intellibus or AS-I) as seen in FIG. 10 at (1002). Moreover, the modular system may exchange information via a wireless link (e.g., IEEE802.15.4) as seen in FIG. 10 at (1004). In this case each module will have a respective wireless chip set for communicating information and coordinating operation. The modular system may also exchange information via a combination of wired and wireless links (not shown). Moreover, the modular system (e.g., comprising at least two or more modules) can communicate via a backplane and/or any suitable data connection to a disparate and/or multiple modular systems as depicted at (1006). In addition, the modular system can independently communicate to a disparate modular system and/or a plurality of modular systems in a non-linear manner as depicted at (1008). Multiple of sensor systems may be further connected using a bridge between systems such as (1006) and (1008) forming a multi-level or multi-layer hierarchy of sensor systems. Higher level systems may perform duplicate, redundant, complementary or supervisory functions relative to the lower level sensor systems.).
generating an error message if the deviation of the information about the at least one process variable provided by the permanently installed sensors and by the moving additional sensor is outside a predetermined tolerance range. (Discenzo: Col. 21, line 52 – Col. 22, line 34; A disparate module (1106) can be utilized with the modular architecture which can include a configure component (1108). The configure component (1108) can provide internal 

It would have been obvious before the effective filing data of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hammer et al. and Discenzo to include: The method according to claim 26, further comprising: during the operating phase, in addition to the permanently installed sensors, adding an additional sensor to the medium or to the process and configuring the additional sensor to be moved to different positions in the medium or in the process, wherein the moving additional sensor controls successive positions in a vicinity of the permanently installed sensors and provides information about the at least one process variable; and generating an error message if the deviation of the information about the at least one process variable provided by the permanently installed sensors and by the moving additional sensor is outside a predetermined tolerance range. because Discenzo specifies the use of an additional sensor moving within the medium and adjacent to permanently installed sensors.  Discenzo’s invention also comprises a self-heal function that responds to an automatically generated error message and make corrections.

The method according to claim 26, further comprising: transmitting the information about the at least one process variable to the external control unit and/or display unit only when the deviation of the information about the at least one process variable provided by the permanently installed sensors and by the moving additional sensor is within the predefined tolerance range.

However, from the same field of endeavor, Discenzo further discloses: The method according to claim 26, further comprising: (Preamble directed towards intended use, does not further limit the claim, see MPEP 2111.02).
transmitting the information about the at least one process variable to the external control unit and/or display unit only when the deviation of the information about the at least one process variable provided by the permanently installed sensors and by the moving additional sensor is within the predefined tolerance range. (Discenzo: Col 29, lines 47 – 55; A module interface can also be provided to permit multiple modules to integrate information into a common display or to jointly reason about system states, faults, recommended action or new control or operation changes. The module interface can be one of any accepted formats such as, but not limited to, extensible markup language (XML). The core modules can be organized into an architecture to facilitate system operation or reasoning. 

It would have been obvious before the effective filing data of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hammer et al. and Discenzo to include: The method according to claim 26, further comprising: transmitting the information about the at least one process variable to the external control unit and/or display unit only when the deviation of the information about the at least one process variable provided by the permanently installed sensors and by the moving additional sensor is within the predefined tolerance range. because Discenzo utilizes information (the examiner is interpreting information provided by the sensor modules to mean processing variables/parameters) provided by the multiple modules to be exported to a common display, in which the modules “jointly reason about system states” (the examiner is interpreting “jointly reason about system states” as communication between the modules due to a difference, or deviation, of parameters).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hammer in view of Rürup (DE-102015120528-A1), hereinafter Rürup.

	Regarding Claim 24, Hammer et al. as applied to Claim 15 is not relied upon as explicitly disclosing: The system according to claim 15, wherein the position determination unit is designed such that the current position of the sensor is determined by means of a triangulation method.
 
However, Rürup further discloses: The system according to claim 15, wherein the position determination unit is designed such that the current position of the sensor is determined by means of a triangulation method. (Rürup, Para. [0058 – 0060]; Typically, the strength of a signal received from another microsensor and/or the direction from which the signal comes may be used to determine at least the relative positions of the microsensors relative to 

Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have combined Hammer et al.’s sensor parameters with Rürup’s triangulation method because Rürup utilizes absolute position determination of the microsensors in the detection of at least one physical variable. (Rürup, Para. [0057]; In accordance with some embodiments that may be combined with other embodiments described herein, the apparatus is configured to determine the relative positions of at least some of the 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
	DE-102011003438-A1 – Evers et al.
	US-20170068243-A1 – MacCready et al.
	US-20090204250-A1 – Potyrailo et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S. VON WALD whose telephone number is (571)272-7116.  The examiner can normally be reached on Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehmanesh can be reached on 517-270-3351.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.S.V./Examiner, Art Unit 4182                                                                                                                                                                                                         
/DANIEL R MILLER/Primary Examiner, Art Unit 2863